Oo fo HN DBD wm FP WwW LY

N wo NY HO NY WH NY NHN NYO HE FE Re Ee FOE OO
co SN ON OB Owe UNO SlCr ATT DC PON OL lO

 

 

Case 2:21-mj-01613-DUTY Document 27 Filed 04/15/21 Pagelof4 Page ID#:78

 

 

FILED
CLERK, U.S. DISTRICT COURT

   

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, _—)_:-~NO. 2:21-MJ-01613-DUTY-1
Plaintiff, ‘
e ) ORDER OF DETENTION AFTER
) HEARING
CONSTANTIN VORNICU, )
) (18 U.S.C. § 3142(0)
Defendant. )
)

 

I.
A. (.)  Onmotion of the Government in a case allegedly involving:

1. ( ) acrime of violence;

2. ( ) an offense with a maximum sentence of life imprisonment or death;

3. ( ) anarcotics or controlled substance offense with a maximum sentence of
ten or more years;

4. ( ) any felony - where the defendant has been convicted of two or more prior
offenses described above;

5. ( ) any felony that is not otherwise a crime of violence that involves a minor

 
Oo fo JT DH Un S&P WW NO

NO PO BO BRO KN RD RD RD RD Om
on KN Uh F&F WH NY KF CO CO RHPA HDA FP WY NY KF O&O

 

 

Case 2:21-mj-01613-DUTY Document 27 Filed 04/15/21 Page 2of4 Page ID#:79

B. (X)

ua wp

(X)

()

victim, or possession or use of a firearm or destructive device or any other

dangerous weapon, or a failure to register under 18 U.S.C. § 2250.
On motion by the Government / (_) on Court’s own motion, in a case allegedly
involving:
1. (X) a serious risk that the defendant will flee;
2. ( ) a serious risk that the defendant will:

a.( ) obstruct or attempt to obstruct justice;

b. (_) threaten, injure, or intimidate a prospective witness or juror or

attempt to do so.

The Government (_) is/ (X) is not entitled to a rebuttable presumption that no

condition or combination of conditions will reasonably assure the defendant’s

appearance as required and the safety of any person or the community.

Il.
The Court finds that no condition or combination of conditions will reasonably
assure:
l. (X) the appearance of the defendant as required.
(X) and/or
2. (X) _ the safety of any person or the community.
The Court finds that the defendant has not rebutted by sufficient evidence to the

contrary the presumption provided by statute.

Ii.

The Court has considered:

the nature and circumstances of the offense(s) charged;

the weight of evidence against the defendant;

the history and characteristics of the defendant; and

the nature and seriousness of the danger to any person or to the community.

ze

 
Co eo a HD wm fF WW NY Ke

No MN we NY WY BH ROR RD OOO ROO SO ES OO OO el
ot DO ON FH WwW NOK CO DO PAT DBD HH FF WD NY KY O&O

 

 

Case 2:21-mj-01613-DUTY Document 27 Filed 04/15/21 Page 3of4 Page ID #:80

IV.
The Court also has considered all the evidence adduced at the hearing and the arguments

and/or statements of counsel, and the Pretrial Services Report and recommendation.

V.
The Court bases the foregoing finding(s) on the following:
A.  (X) _ The history and characteristics of the defendant indicate a serious risk that
the defendant will flee, because defendant is alleged to be illegally present in the
United States; has little ties to the Central District; has a criminal record that
reflects prior failures to appear; no bail resources have been proffered to mitigate
the risk of flight; and defendant submitted on the issue of detention.
B.  (X)_ The defendant poses a risk to the safety of other persons or the community
because of the nature and seriousness of the allegations in this case; the
allegations suggest that the defendant presents a serious economic danger to the

community; and defendant submitted on the issue of detention.

VI.
A. () The Court finds that a serious risk exists that the defendant will:
1.( ) obstruct or attempt to obstruct justice.

2.( ) attempt to/ ( ) threaten, injure or intimidate a witness or juror.

VII.
A. ITIS THEREFORE ORDERED that the defendant be detained prior to trial.
B. ITIS FURTHER ORDERED that the defendant be committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody pending

appeal.

 
Co fo 1 DH OH Fe WY YS

i) On OO nO
SPS RRES BPE SSCERREER EG EAS

 

 

Case 2:21-mj-01613-DUTY Document 27 Filed 04/15/21 Page 4of4 Page ID#:81

C. ITIS FURTHER ORDERED that the defendant be afforded reasonable opportunity for
private consultation with counsel.

D. ITIS FURTHER ORDERED that, on order of a Court of the United States or on
request of any attorney for the Government, the person in charge of the corrections
facility in which the defendant is confined shall deliver the defendant to a United States

Marshal for the purpose of an appearance in connection with a court proceeding.

Pjaun L Kessnsn_

KAREN L. STEVENSON
UNITED STATES MAGISTRATE JUDGE

DATED: April 15, 2021

 

 
